Citation Nr: 1434074	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.  

3.  Entitlement to service connection for a bilateral ankle disability. 

4.  Entitlement to service connection for a left knee disability.
 
5.  Entitlement to service connection for migraines.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for prostatitis. 

8.  Entitlement to service connection for hypertension.
 
9.  Entitlement to service connection for right foot pes planus.
 
10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for coronary artery disease.

12.  Entitlement to service connection for sleep apnea.
 
13.  Entitlement to a rating in excess of 10 percent for a cervical spine disability. 

14.  Entitlement to an initial compensable rating for a lumbar spine disability. 

15.  Entitlement to an initial compensable rating for a scar, status post lipoma removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel





INTRODUCTION

The Veteran served on active duty from February 1988 to November 1996, with additional service in the United States Naval Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A September 2001 rating decision service connection for bilateral ankle disabilities, a left knee disability, and an initial compensable rating for status post lipoma removal.  A March 2008 rating decision denied service connection for migraines, erectile dysfunction, prostatitis, hypertension, right foot pes planus, left rotator cuff strain, coronary artery disease, and sleep apnea, and increased ratings for lumbar and cervical spine disabilities.  A March 2010 rating decision denied service connection for sleep apnea. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in Montgomery, Alabama in October 2011.  A transcript of that is of record.

In March 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Although the RO appears to have reopened the previously denied claims for service connection for bilateral ankle disabilities and a left knee disability, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for migraine headaches, erectile dysfunction, prostatitis, hypertension, coronary artery disease, right foot pes planus, a left shoulder disability, bilateral ankle disabilities, a left knee disability, and sleep apnea, and claims for higher ratings for lumbar spine disability, cervical spine disability, and a status post lipoma removal scar are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An October 1999 rating decision denied service connection for a right ankle sprain and a left ankle condition.  The Veteran did not appeal the decision, and the October 1999 decision is final.
 
2.  The evidence received subsequent to the October 1999 final denial of the claims for service connection for bilateral ankle disabilities is new, and is also material because it raises a reasonable possibility of substantiating the claim.
 
3.  A June 2000 rating decision denied service connection for a left knee disability.  The Veteran did not appeal the decision, and the June 2000 decision is final. 

4.  The evidence received subsequent to the June 2000 final denial of the claim for service connection for a left knee disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision that denied service connection for a right ankle sprain and a left ankle condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  As new and material evidence has been received since the October 1999 rating decision, the criteria to reopen the claim for service connection for a bilateral ankle disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The June 2000 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

4.  As new and material evidence has been received since the June 2000 rating decision, the criteria to reopen the claim for service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An October 1999 rating decision denied service connection for a right ankle sprain and a left ankle condition on the basis that there was no evidence that the Veteran was diagnosed with a current right or left ankle disability or that the Veteran had a chronic condition in service.  In a June 2000 rating decision, service connection for a left knee disability was denied on the basis that there was no diagnosis of a current left knee disability.  

The Veteran was notified of each of the denials.  However, no appeal was received from the Veteran.  Therefore, the October 1999 and June 2000 rating decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2013).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the RO's final October 1999 and June 2000 rating decisions, includes VA and private medical records, VA examination reports, and VA disability questionnaires, showing that the Veteran has degenerative joint disease of the left knee and right ankle and arthralgia of both ankles.  The medical evidence showing that the Veteran has a diagnosed left knee and right ankle disability is new, and relates to an unproven element of the previously denied October 1999 and June 2000 decisions.  Furthermore, the evidence shows current left ankle complaints that the Veteran is competent to report and have been objectively observed.  Accordingly, the Board finds that the low threshold for reopening the claims for service connection for a left knee disability and for bilateral ankle disabilities has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claims for service connection for a left knee disability and for bilateral ankle disabilities are reopened.  



ORDER

Because new and material evidence has been received, the claim for service connection for bilateral ankle disabilities is reopened.  To that extent only, the appeal is granted.

Because new and material evidence has been received, the claim for service connection for a left knee disability is reopened.  To that extent only, the appeal is granted.


REMAND

Initially, the Board finds that in regard to the Veteran's contentions and the service medical records, the provisions pertaining to active duty training (ACDUTRA) and inactive duty training (INACDUTRA) are applicable to this claim, in addition to the provisions for direct service connection.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6 (2013).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e) (2013).   The accident which the Veteran contends is the underlying cause of several of claimed conditions occurred during a drill weekend in August 2003.  The Veteran has submitted service personnel records corroborating the contention that he was in drill status on August 10, 2003.  

In March 2014, the Veteran submitted several VA disability benefit questionnaires that were completed by physicians diagnosing various disabilities relating to the claims on appeal.  However, no opinion as to etiology was provided.  In addition, while an August 2001 VA examination report shows that the Veteran was diagnosed with arthralgia of both knees and ankles, no opinion as to etiology was provided.  Thus, the Board finds that a remand is warranted to provide the Veteran VA examinations to determine the nature and etiology of the Veteran's headaches, erectile dysfunction, prostatitis, hypertension, coronary artery disease, right foot pes planus, left shoulder disability, bilateral ankle disabilities, and left knee disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for sleep apnea, the Veteran has been provided VA examinations in February 2010 and May 2012.  Both examiners opined that the Veteran's sleep apnea was less likely than not due to or the result of the service-connected lumbar spine, cervical spine, and hiatal hernia disabilities.  However, neither examiner discussed whether the service-connected disabilities aggravated the Veteran's sleep apnea.  Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Thus, the Board finds that the February 2010 and May 2012 VA opinions are incomplete and that a new VA examination and opinion should be provided to the Veteran.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the claims for higher ratings, during the April 2014 Board hearing, the Veteran testified that his service-connected scar, lumbar spine, and cervical spine disabilities had increased in severity since the last VA examination.  With regard to his spine disabilities, he specifically indicated that he had pain radiating down his legs and burning sensations that he related to those disabilities.  With regard to the scar, he indicated that he had pain and limitation of motion.  The Veteran last underwent a VA examination in January 2007, more than seven years ago.  Thus, a remand is necessary to provide the Veteran a contemporaneous VA examination to assess the severity of his service-connected scar, lumbar spine disability, and cervical spine disability, with findings responsive to all applicable rating criteria.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to arranging for the Veteran to undergo further examinations, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records, to include the January 2007 VA examination reports referenced in the March 2008 rating decision.

2.  In conjunction with each of the VA examinations requested below, provide each examiner with the dates of the Veteran's active service and periods of ACDUTRA and INACDUTRA.

3.  Then, schedule the Veteran for VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of any right foot, left shoulder, bilateral ankle, and left knee disabilities.  The examiner must review the claim file and the report should indicate that review.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should address the following:

(a) Diagnose and identify the earliest manifestations of all right foot, left shoulder, bilateral ankle, and left knee disabilities.

(b) State whether it is at least as likely as not (50 percent or greater probability) that any right foot, left shoulder, bilateral ankle, or left knee disability had its onset in or was caused by the Veteran's period of active service, or any period of ACDUTRA. 

(c) State whether it is at least as likely as not (50 percent or greater probability) that any right foot, left shoulder, bilateral ankle, or left knee disability was the result of any injury during INACDUTRA.

(d) State whether it is at least as likely as not (50 percent probability or greater) that any right foot, left shoulder, bilateral ankle, or left knee disability is caused by a service-connected lumbar spine disability or medications used to treat any service-connected disability. 

(e) Opine whether it is at least as likely as not (50 percent probability or greater) that any right foot, left shoulder, bilateral ankle, or left knee disability is aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected lumbar spine disability or medications used to treat any service-connected disability.

4.  Then, schedule the Veteran for VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of any cardiovascular disability, to include hypertension and coronary artery disease.  The examiner must review the claim file and the report should indicate that review.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should address the following:

(a) Identify the earliest manifestations of hypertension and coronary artery disease.  State whether any readings in service or within one year following separation from service indicate hypertension or whether any complaints of chest pain in service or within one year following separation from service indicate coronary artery disease.

(b) State whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disability, to include hypertension and coronary artery disease, had its onset in or was caused by the Veteran's period of active service, or any period of ACDUTRA. 

(c) State whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disability, to include hypertension and coronary artery disease, was the result of any injury during INACDUTRA.

(d) State whether it is at least as likely as not (50 percent probability or greater) that any cardiovascular disability, to include hypertension and coronary artery disease, is caused by a service-connected lumbar spine disability or medications used to treat a service-connected disability. 

(e) State whether it is at least as likely as not (50 percent probability or greater) that any cardiovascular disability, to include hypertension and coronary artery disease is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected lumbar spine disability or medications used to treat a service-connected disability.

5.  Then, schedule the Veteran for VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of erectile dysfunction and prostatitis.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should address the following:

(a) State the earliest manifestations of the Veteran's erectile dysfunction and prostatitis.

(b) State whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction or prostatitis had its onset in or was caused by the Veteran's period of active service, or any period of ACDUTRA. 

(c) State whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction or prostatitis was the result of any injury during INACDUTRA.

(d) State whether it is at least as likely as not (50 percent probability or greater) that erectile dysfunction or prostatitis is caused by a service-connected disability or medications used to treat a service-connected disability. 

(e) State whether it is at least as likely as not (50 percent probability or greater) that erectile dysfunction or prostatitis is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability or medications used to treat a service-connected disability.

6.  Then, schedule the Veteran for VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of his headaches and sleep apnea.   All appropriate tests should be conducted.  The examiner should consider the Veteran's statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should address the following:

(a) State the earliest manifestations of any headache disability and sleep apnea.

(b) State whether it is at least as likely as not (50 percent or greater probability) that any headache disability or sleep apnea had its onset in or was caused by the Veteran's period of active service, or any period of ACDUTRA. 

(c) State whether it is at least as likely as not (50 percent or greater probability) that any headache disability or sleep apnea was the result of any injury during INACDUTRA.

(d) State whether it is at least as likely as not (50 percent probability or greater) that any headache disability or sleep apnea was caused by a service-connected disability or medications used to treat a service-connected disability. 

(e) State whether it is at least as likely as not (50 percent probability or greater) that t any headache disability or sleep apnea was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability or medications used to treat a service-connected disability.

7.  Then, schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine and cervical spine disabilities.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, to include electromyogram or nerve conduction studies, if appropriate, and all clinical findings should be reported in detail.  If a separate neurological examination is necessary, that examination should be scheduled.  The examination should make orthopedic and neurological findings indicating the extent and severity of the service-connected lumbar spine and cervical spine disabilities.  The examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The examiner should provide the following:

(a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the service-connected lumbar spine and cervical spine disabilities, to include any radiculopathy or peripheral neuropathy.  Any neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of impairment caused by the service-connected disability stated. 

(b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar and cervical spine, expressed in degrees.  The examiner should make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the low back and cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the lumbar spine and the cervical spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limitation of motion. 

8.  Then, schedule the Veteran for a VA examination to determine the current severity of the service-connected scar, status post lipoma removal.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished.  The examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The examiner should describe the current extent and severity of the Veteran's scar.  The examiner should specify the size of the scar, whether it causes limitation of motion, is unstable or superficial, and whether it limits function.  If limitation of function is shown, the examiner should state what motions or functions are limited and to what extent.

9.  Then, readjudicate the claims, to include consideration on a direct and secondary basis.  With regard to the claims for higher ratings, consider whether separate ratings for muscular and neurological manifestations related to the service-connected lumbar spine and cervical spine disabilities are warranted.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


